Name: Commission Regulation (EEC) No 1319/81 of 14 May 1981 on the arrangements for imports into the Community of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/ 12 Official Journal of the European Communities 19 . 5 . 81 COMMISSION REGULATION (EEC) No 1319/81 of 14 May 1981 on the arrangements for imports into the Community of certain textile products originating in Thailand HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the category of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( J ), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of woven and knitted or crocheted dresses (category 26), originating in Thailand, have exceeded the respective levels referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Thailand was notified of a request for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantitative limits for 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Thai ­ land between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 1 . Products as referred to in Article 1 , shipped from Thailand to the Community before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the pres ­ entation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of products shipped from Thailand to the Community after the entry into force of this Regu ­ lation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 My 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 365, 27 . 12. 1978, p . 1 . 2 OJ No L 98 , 9 . 4. 1981 , p . 1 . 19 . 5 . 81 Official Journal of the European Communities No L 132/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 26 60.05 Outer garments and other articles, knitted D 1 000 604 646 A II b) 4 cc) 11 or crocheted, not elastic or rubberized : F pieces 200 216 22 I 180 190 33 A. Outer garments and clothing accesso ­ BNL 411 427 44 ries : UK 244 258 IRL 10 11 DK 191 202 II . Other GR 10 11 EEC 1 850 1 961 61.02 Women's, girls' and infants ' outer B II e) 4 bb) garments : cc) dd) B. Other : ee) 60.05-45 ; 46 ; Women's, girls' and infants' (other than 47 ; 48 babies') woven and knitted or crocheted dresses, of wool, of cotton or 61.02-48 ; 52 ; of man-made textile fibres 53 ; 54